Rossi v New York City Dept. of Health & Mental Hygiene (2015 NY Slip Op 04561)





Rossi v New York City Dept. of Health & Mental Hygiene


2015 NY Slip Op 04561


Decided on May 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2015

Sweeny, J.P., Renwick, Andrias, Moskowitz, Gische, JJ.


15149 100562/13

[*1] In re Elizabeth Rossi, Petitioner-Appellant,
vNew York City Department of Health and Mental Hygiene, Respondent-Respondent.


Elizabeth A. Rossi, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Michael J. Pastor of counsel), for respondent.

Order, Supreme Court, New York County (Joan B. Lobis, J.), entered May 22, 2014, which denied petitioner's pro se application for declaratory and injunctive relief, including an order directing respondent, Department of Health and Mental Hygiene (DOHMH), to renew the restricted area permit allowing her to vend food from a mobile truck at a site-specific location, namely, directly in front of the Metropolitan Museum of Art's front steps, unanimously affirmed, without costs.
DOHMH's interpretation of the parties' 2011 stipulation as not promising petitioner a site-specific vending permit is supported by a fair interpretation of the language therein and, as such, the challenged determination is rational and should not be disturbed (see generally Matter of Uniformed Firefighters Assn. of Greater N.Y. v City of New York, 114 AD3d 510, 514 [1st Dept 2014], lv denied 990 NYS2d 161 [2014]; Matter of First Coinvestors v Carr, 159 AD2d 209 [1st Dept 1990]). Nor is there any evidence establishing that the renewal license petitioner received from DOHMH contains any fewer rights or is less valuable than the original vending license, which might trigger an obligation on the part of DOHMH to afford petitioner appropriate notice and an opportunity to be heard regarding any deficiencies in the renewal license she received (see Administrative Code of the City of New York § 17-317).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2015
CLERK